     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 1 of 18 PageID #: 334
                                                                              1


13:12:40            IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE




             SENTIUS INTERNATIONAL, LLC,  )
                                          )
                         Plaintiff,       )
                                          ) C.A. No. 18-1217-MN
             v.                           )
                                          )
             LG ELECTRONICS U.S.A., INC., )
             et al.,                      )
                                          )
                         Defendants.      )



                             Monday, February 10, 2020
                             2:00 p.m.
                             Motion Hearing


                             844 King Street
                             Wilmington, Delaware



             BEFORE:    THE HONORABLE MARYELLEN NOREIKA
                        United States District Court Judge




             APPEARANCES:


                           FARNAN LLP
                           BY: MICHAEL J. FARNAN, ESQ.

                           -and-

                           CARR & FERRELL LLP
                           BY: ROBERT J. YORIO, JR., ESQ.


                                      Counsel for the Plaintiff
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 2 of 18 PageID #: 335
                                                                              2


        1    APPEARANCES CONTINUED:

        2

        3
                           RICHARDS LAYTON & FINGER, PA
        4                  BY: FREDERICK L. COTTRELL, III, ESQ.

        5                  -and-

        6                  KASOWITZ BENSON TORRES LLP
                           BY: JOHN W. DOWNING, ESQ.
        7                  BY: MARCUS BARBER, ESQ.

        8                             Counsel for the Defendants

        9
                                       - oOo -
       10                       P R O C E E D I N G S

       11             (REPORTER'S NOTE:     The following hearing was held in

       12    open court, beginning at 2:00 p.m.)

       13

       14

13:51:1515

13:55:5916                 THE COURT:    Good afternoon.     Please be seated.

14:01:0617   Let's start with some introductions.

14:01:0818                 Mr. Farnan.

14:01:0919                 MR. FARNAN:    Good afternoon, Your Honor.

14:01:1120   Michael Farnan for the record.        With me is Robert Yorio from

14:01:1621   Carr & Ferrell.

14:01:1622                 THE COURT:    Good afternoon.

14:01:1723                 Mr. Cottrell.

14:01:1824                 MR. COTTRELL:     Thank you, Your Honor.      Fred

14:01:2025   Cottrell from Richards Layton for the LG defendants.           With
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 3 of 18 PageID #: 336
                                                                              3


14:01:24   1   me at counsel table is Marcus Barber and John Downing.

14:01:30   2   Mr. Downing will be presenting for LG.

14:01:32   3                 THE COURT:   Okay.

14:01:33   4                 MR. COTTRELL:    Thank you, Your Honor.

14:01:34   5                 THE COURT:   Thank you.

14:01:38   6                 So I have read the papers and I have looked at

14:01:40   7   the red line version of the complaint and I understand that

14:01:43   8   the only issue now is joint infringement; correct?

14:01:46   9                 MR. YORIO:   Correct, Your Honor.

14:01:4710                   MR. DOWNING:    That's correct.    That's correct.

14:01:4911                   THE COURT:   Okay.   I'll hear from you.     And if

14:01:5112     you don't mind standing when you speak, we're kind of old

14:01:5513     fashion in this courtroom.

14:01:5714                   MR. DOWNING:    Your Honor, I'm handing

14:01:5915     plaintiff's counsel a copy of the presentation that I

14:02:0116     provided to your clerk.      I believe you have it in front of

14:02:0417     you.

14:02:0418                   THE COURT:   Okay.

14:02:0519                   MR. DOWNING:    Your Honor, good afternoon.      May

14:02:1020     it please the Court, my name is John Downing and I'm here

14:02:1721     representing LG.   I have prepared a brief presentation, but

14:02:2022     before I begin, can I answer any questions from you related

14:02:2323     to the briefing or do you --

14:02:2624                   THE COURT:   Go ahead and tell me what you want

14:02:2825     me to know.
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 4 of 18 PageID #: 337
                                                                              4


14:02:30   1                 MR. DOWNING:   Your Honor, we are here today to

14:02:31   2   discuss the same allegations and the same cases that we

14:02:35   3   discussed during the August 2019 motion to dismiss hearing.

14:02:38   4   Your Honor correctly dismissed the allegations in the first

14:02:41   5   amended complaint and the allegations here remain less

14:02:45   6   sufficient for two reasons.     First, Your Honor provided

14:02:49   7   plaintiff with an opportunity to amend its complaint.          And

14:02:54   8   second, Your Honor provided them the Lyda v. CBS, 838 F.3d

14:03:03   9   1331 Federal Circuit 2016 decision as a guidepost on what

14:03:0610     not to do.    But today they did not take advantage of the

14:03:1111     opportunity and we're back here today talking about the same

14:03:1412     allegation.

14:03:1513                   So turning to slide two, Your Honor, there are

14:03:2214     -- there are three main arguments that we believe are

14:03:2715     critical in assessing this joint infringement issue.         The

14:03:3116     first one we talked about the Court already viewed the same

14:03:3417     allegations and dismissed them at the August --

14:03:3618                   THE COURT:   Well, the allegations are a little

14:03:3919     different.    They did add quite a bit of text to the

14:03:4120     complaint; right?

14:03:4321                   MR. DOWNING:   Well, if you turn to -- I'll just

14:03:5022     head right into that issue on slide 12, Your Honor.         So

14:03:5923     slide 12, Your Honor, is a cutout of the August 2nd hearing

14:04:0424     transcript.   And the August 2nd hearing transcript, pages 28

14:04:0825     to 29, Your Honor identified two paragraphs, paragraph 27
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 5 of 18 PageID #: 338
                                                                              5


14:04:12   1   and paragraph 34, which contained the joint infringement

14:04:17   2   allegations.

14:04:18   3                  If you turn now to page 13, you will see a

14:04:21   4   comparison of the redline version of paragraphs 27 and 34.

14:04:31   5   And there were no new allegations in paragraph 34, so we can

14:04:35   6   ignore that.    But if you look at paragraph 27, what they

14:04:38   7   added is shown on slide 13 circled in red.        And I'll just go

14:04:44   8   ahead and read it for you.     "LG accomplishes this by

14:04:51   9   requiring the user to click on the misspelled word

14:04:5410     identified by LG by having the LG Smartphone display the

14:04:5711     word with a red line underneath it, if the user wishes the

14:05:0212     LG Smartphone display suggested spelling corrections."

14:05:0513                    So, Your Honor, this is basically what is

14:05:0814     accused in the case.    You have your phone, there is a red

14:05:1115     squiggly line that appears on the phone.       The user will

14:05:1516     click that and receive spelling suggestions.        So that is

14:05:1717     what has been alleged as different than what --

14:05:2218                    THE COURT:   I have to take that as true; right?

14:05:2419                    MR. DOWNING:   Right, Your Honor.    But the next

14:05:2720     slide, slide 14, will demonstrate to Your Honor why this is

14:05:3121     not new.   Slide 14 on your right-hand side is the first

14:05:3622     amended complaint, the allegations that were made in the

14:05:3923     first amended complaint and the allegations that Your Honor

14:05:4224     reviewed before dismissing it.      And as you can see, the red

14:05:4625     squiggly line allegation on the top underlined in red was
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 6 of 18 PageID #: 339
                                                                              6


14:05:50   1   already in the first amended complaint.       The middle

14:05:56   2   discloses the selecting of portion of the displayed

14:06:01   3   document, selecting the red squiggly line and receiving the

14:06:04   4   suggestion.   And the bottom highlighted is selecting the

14:06:07   5   suggested spelling.    So all of those allegations that Your

14:06:11   6   Honor reviewed and looked at and determined whether or not

14:06:14   7   to dismiss the first amended complaint, nothing is new

14:06:19   8   between the first amended complaint and the second amended

14:06:21   9   complaint.    This is really a situation of old wine in new

14:06:2710     bottles.

14:06:2711                   Moving on, Your Honor, slide 15.      Even if we

14:06:3512     assume that these are new allegations and we should look at

14:06:3813     these allegations and consider --

14:06:4114                   THE COURT:   So what more do you think they need

14:06:4315     to do in order to plead infringement adequately?

14:06:4816                   MR. DOWNING:   Your Honor, I think they would

14:06:4917     need to plead some sort of -- based on the case law they

14:06:5218     would need to prove some sort of instruction, some agreement

14:06:5619     between LG and the end users.

14:06:5820                   THE COURT:   But if LG is telling them, look, if

14:07:0121     you want to fix that spelling, we require you to click on

14:07:0422     the word and get the options for new spelling, why isn't

14:07:0823     that sufficient at this point?

14:07:1024                   MR. DOWNING:   Because there are no allegations

14:07:1225     in the complaint that state what Your Honor just said.
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 7 of 18 PageID #: 340
                                                                              7


14:07:14   1                 THE COURT:    I took my understanding from what I

14:07:16   2   read in the complaint, so I don't agree with you that those

14:07:20   3   allegations aren't there, because they do say that the LG

14:07:23   4   requires user to click on the misspelled word if the user

14:07:28   5   wishes to -- wishes the LG smartphone to display suggested

14:07:34   6   spelling corrections.      That's what I just said.

14:07:37   7                 MR. DOWNING:    Great.   I would like to address

14:07:39   8   that point and use Lyda as an example of why that's not

14:07:42   9   sufficient.

14:07:4210                   THE COURT:    I'm asking you what they need to do.

14:07:4411     I know, I read the Lyda case, I cited it before.         I now have

14:07:4912     different allegations.     You're saying well, they're not

14:07:5113     really different, but they look different to me.         So what I

14:07:5414     need to understand is when you're saying they're not enough,

14:07:5715     what more would you require?     It can't possibly be that

14:08:0216     they're required to produce an agreement that you all have

14:08:0517     with your customers that says we want you to infringe the

14:08:0818     patents.   Right?   So what is it that you want?

14:08:1119                   MR. DOWNING:    Great.   So what we would like to

14:08:1320     see, or what is required in this case would be some sort of

14:08:1721     allegations that the scribe that LG is instructing, that the

14:08:2222     LG is instructing its users to perform some act.         I think

14:08:2623     it's the Ioengine case, if Your Honor looks at -- bear with

14:08:3724     me for one second.   Slide 21, Your Honor.       So Ioengine was a

14:08:4625     case, it was a 12(b)(6) decision, and it was a 12(b)(6)
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 8 of 18 PageID #: 341
                                                                              8


14:08:51   1   decision that looked at Akamai and looked at Travel Sentry,

14:08:55   2   and then it came up with its own rule on whether or not

14:08:59   3   Ioengine complied with the 12(b)(6) standard.        And the two

14:09:04   4   issues that the court looked at was the benefits of a

14:09:08   5   particular -- I'm reading from slide 21, "the benefits of a

14:09:11   6   particular service or product can be obtained only if third

14:09:14   7   parties comply with instructions given by the defendant."

14:09:17   8                 And here in this case, there are no allegations

14:09:21   9   of instructions from LG to the end users at all in the

14:09:2510     complaint.

14:09:2511                   The second requirement was the instructions

14:09:2812     directed third parties to perform acts.       LG doesn't instruct

14:09:3213     -- there are no allegations that LG instructs anybody to

14:09:3614     perform any act.   The spellcheck feature is one of a

14:09:4115     thousand features on the phone.      LG does not instruct its

14:09:4516     users to perform this in a certain way.       And that's

14:09:4917     important, Your Honor, because slide 22 are the Akamai and

14:09:5618     Travel Sentry decisions.     These decisions are not 12(b)(6)

14:10:0119     decisions, they're decisions that were decided on summary

14:10:0320     judgment.    So when you look at the type -- when you look at

14:10:0621     the type of allegations that are required at the summary

14:10:0922     judgment stage, we're looking at, you know, much more than

14:10:1323     putting a product in a stream of commerce.        And then we're

14:10:1824     looking at much more than looking at putting the product in

14:10:2125     a stream of commerce, to Akamai you have an agreement and
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 9 of 18 PageID #: 342
                                                                              9


14:10:25   1   you have a letter instructing customers, you have

14:10:29   2   step-by-step instructions, guideline and quality assurance.

14:10:32   3   The same is true with Travel Sentry, Travel Sentry you have

14:10:37   4   a memorandum of understanding.      You are not just selling

14:10:40   5   products, but you are telling your customers exactly what to

14:10:43   6   do and you are telling them how to do it.        In these two

14:10:46   7   cases they're contractually obligated to perform it in a

14:10:50   8   certain way.    That's what the joint infringement is getting

14:10:52   9   at, not just selling a product.

14:10:5410                    And then the third issue that we wanted to bring

14:10:5811     up to Your Honor is that regardless of what the allegations

14:11:0412     are, whether or not they were pled sufficiently, regardless

14:11:0713     of what Your Honor decides from this motion to dismiss,

14:11:1214     slide 23, vicarious liability is not applicable when there

14:11:1715     is no opportunity to stop or limit the infringement.

14:11:2016                    And if you turn to slide 24, it's the timeline

14:11:2517     of what has occurred in this case.      This case is about past

14:11:3018     damages.   I'm reading from slide 24.      On February 16, 2014,

14:11:3519     the '633 patent expired.     I believe that's an undisputed

14:11:4020     fact.   On August 9th, 2018, more than four-and-a-half years

14:11:4421     after the patent expired, LG gets sued on this patent.          So

14:11:4822     we're talking about damages in the past, you know, not

14:11:5123     anything that LG can do or control from this time going

14:11:5424     forward.

14:11:5525                    There are also allegations in the complaint that
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 10 of 18 PageID #: 343
                                                                              10


14:11:57   1   confirm that LG received notice of the patents after the

14:12:03   2   '633 patent expired.    So we're really in a situation here

14:12:07   3   where there is absolutely nothing that LG could do to change

14:12:11   4   anything that it did in the past based on any joint

14:12:15   5   infringement allegations that are brought today or when LG

14:12:18   6   first received notice.

14:12:21   7                Your Honor, if you turn to slide 25, slide 25

14:12:25   8   comes directly from Akamai.      The Akamai case set forth the

14:12:30   9   direction for a control standard.       If you look at the top,

14:12:3310     it says, "To determine if a single entity directs or

14:12:3611     controls the acts of another, we continue to consider

14:12:3912     general principles of vicarious liability."        So the Akamai

14:12:4313     case was looking at the -- was looking at vicarious

14:12:4814     liability cases to come up with a direction or control

14:12:5115     standard.

14:12:5216                  And if you look at the bottom, I have

14:12:5417     highlighted it in red on slide 25, the court in the Federal

14:13:0118     Circuit cites to the Grokster case that states in the

14:13:0419     parenthetical, "an actor infringes vicariously by profiting

14:13:0820     from direct infringement if that actor has the right and

14:13:1121     ability to stop or limit infringement."

14:13:1322                  And Your Honor, in this case, as we've

14:13:1523     explained, LG can't do anything.      It's received notice of

14:13:2024     the patents and it was sued well after the patent expired.

14:13:2525     And so in this case under the Akamai analysis and under the
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 11 of 18 PageID #: 344
                                                                              11


14:13:29   1   direction for a control analysis, this is an independent

14:13:32   2   basis for dismissing the joint infringement allegations.

14:13:36   3                THE COURT:    Okay.   Thank you.

14:13:46   4                MR. YORIO:    Good afternoon, Your Honor.       Robert

14:13:49   5   Yorio for the plaintiff.

14:13:52   6                With respect to new allegations in the second

14:13:57   7   amended complaint, counsel focused just on 39, but there are

14:14:03   8   other paragraphs that are new, including all the execution

14:14:07   9   steps.   But the one we're talking about now, the step of

14:14:1010     selecting a discrete portion of an image of a textual source

14:14:1511     material, there is new allegations in paragraph 30 where

14:14:1912     that specific step is discussed.

14:14:2313                  THE COURT:    New 30 or old 30?

14:14:2614                  MR. YORIO:    New 30, Your Honor.     In the second

14:14:3015     amended complaint on page 9.

14:14:3116                  THE COURT:    Okay.   What are you referring to,

14:14:3517     these instructions are used by LG and the accused smartphone

14:14:3818     to receive user input on a given misspelled word.

14:14:4419                  MR. YORIO:    Yes.    And then the next spellcheck

14:14:4820     specific paragraph is 38, which talks about this step among

14:14:5521     others being, the software is programmed to perform those

14:15:0122     steps.   And 39 specifically deals with the one that was the

14:15:0423     subject of the hearing before Your Honor last year.          And 46

14:15:1024     is similar with respect to making the benefit of spellcheck

14:15:1525     functionality conditioned on the user's performance of any
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 12 of 18 PageID #: 345
                                                                              12


14:15:19   1   steps that involve the user and establish the manner of

14:15:24   2   timing of that performance.      And that's the holding of

14:15:29   3   Travel Sentry in light of Eli Lilly and Akamai.

14:15:34   4                With respect to controlling the manner and

14:15:36   5   timing, the user can't avail itself, himself or herself of

14:15:43   6   spellcheck until the misspelled word appears.         So in that

14:15:49   7   way LG's software controls the timing.       It's until you

14:15:53   8   misspell a word and the software identifies it and then

14:15:58   9   underlines it for you, the user can't make a decision one

14:16:0110     way or the other.    And once that misspelled word appears,

14:16:0611     the user has the decision to make, skip over the misspelled

14:16:1212     word and don't worry about it in which case the user is not

14:16:1613     availing him or herself of the benefits, or click, simply

14:16:2114     click on the line, on the misspelled word, the suggested

14:16:2615     spellings will appear and the user can make a choice.          And

14:16:2916     the user only gets the benefit of spellcheck if it followed

14:16:3317     the instruction to click on the line.

14:16:3518                  Counsel was talking about instructions from the

14:16:3919     Ioengine case.   Instructions can be specific, they can be

14:16:4420     wordy, or they can just appear from the way the software

14:16:4921     program shows the misspelled word.       That's the case here.

14:16:5222     When you look at Travel Sentry and Eli Lilly together, there

14:17:0023     is no legal obligation, there is no agreement that's

14:17:0324     required.   There is no formal instruction that has to be

14:17:0825     given.   The test is if the user can get the benefit only by
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 13 of 18 PageID #: 346
                                                                              13


14:17:13   1   performing the step, which is what we allege here in the

14:17:17   2   paragraphs I noted, Travel Sentry is satisfied.

14:17:23   3                 THE COURT:   What about the vicarious liability

14:17:25   4   point?

14:17:26   5                 MR. YORIO:   I'm sorry?

14:17:26   6                 THE COURT:   What about the vicarious liability

14:17:29   7   point?

14:17:32   8                 MR. YORIO:   That argument was presented on

14:17:34   9   page 5 and 6 of the reply brief, Your Honor.         It's not

14:17:3810     mentioned in the opening brief.      So it's a new point that

14:17:4111     the defendant has raised.

14:17:4212                   THE COURT:   Right.   But I gave you guys an

14:17:4413     opportunity to come in here today, so what's your response?

14:17:4914                   MR. YORIO:   On those pages of the reply brief,

14:17:5315     they cite to footnote 2 of the page 1022 of the Akamai

14:17:5916     opinion.    And the court in Akamai noted that it derived its

14:18:0717     direction and control standard from various liability

14:18:1018     standard.   Not that there was a single standard from

14:18:1619     vicarious liability taken over to joint infringement, but

14:18:1820     that the direction and control standard is derived from that

14:18:2321     based on those vicarious principles.

14:18:2522                   As the court in Travel Sentry observed, the

14:18:3023     Akamai decision broadened the circumstances in which other's

14:18:3324     acts may be attributed to an infringer to support divided

14:18:3725     infringement and relax the tighter constraints on
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 14 of 18 PageID #: 347
                                                                              14


14:18:41   1   attribution.    And the cite to the Grokster copyright case

14:18:45   2   that counsel mentioned in the slide, that's a copyright

14:18:48   3   case, and it held that vicarious liability could be found if

14:18:52   4   the actor had the right and ability to stop the

14:18:55   5   infringement.    Those are the facts of the case.       It's

14:18:57   6   contextual.    They were using that as a -- the court in

14:19:02   7   Travel Sentry, is using -- excuse me, in Akamai is using

14:19:08   8   that as an example of, an illustrative example of the

14:19:12   9   application of the vicarious liability, but it's not the

14:19:1610     holding of the case.    That particular set of facts showed

14:19:2111     vicarious liability and that was enough.        But it's just

14:19:2412     illustrative.    And it's not the holding of the case.

14:19:2813                    And there is no case, Akamai or otherwise, that

14:19:3214     says the defendant must have the right and ability to stop

14:19:3515     or limit the infringement in order for a joint infringement

14:19:3916     theory to be viable.    It's just not there.

14:19:4217                    And LG's argument that it is such a requirement

14:19:4718     is not in line with Travel Sentry, it's not in line with Eli

14:19:5419     Lilly, and it's just not an example of the holding of

14:19:5920     Akamai, so it's not an independent ground to grant the

14:20:0221     motion.

14:20:0222                    THE COURT:   Okay.

14:20:0423                    MR. YORIO:   Thank you, Your Honor.

14:20:1224                    MR. DOWNING:   Your Honor, just --

14:20:1325                    THE COURT:   Are you aware of any cases where the
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 15 of 18 PageID #: 348
                                                                              15


14:20:16   1   court has clearly found that you cannot be liable for joint

14:20:20   2   infringement if the patent has expired?

14:20:28   3                MR. DOWNING:    No, Your Honor.     I am aware of the

14:20:30   4   concept of inducement, induced infringement, Your Honor,

14:20:34   5   which has additional elements such as notice and has

14:20:38   6   additional elements such as knowledge of the patent.          In

14:20:41   7   this case, a joint infringement is not allowed to have some

14:20:44   8   sort of notice component.     There is absolutely no reason

14:20:48   9   that anybody would ever plead inducement.        In fact, in this

14:20:5110     case because the patents are expired they can't plead

14:20:5411     inducement or contributory infringement, so that is why

14:20:5812     we're seeing the joint infringement claim.        I believe that

14:21:0413     using joint infringement in this case to -- in this matter

14:21:0814     would completely swallow the inducement rule and would

14:21:1315     completely swallow inducement.

14:21:1816                  THE COURT:    Okay.

14:21:2017                  MR. DOWNING:    Your Honor, I just have a couple

14:21:2218     quick points if Your Honor would allow.

14:21:2319                  THE COURT:    Just give me one second.

14:21:2820                  MR. DOWNING:    Your Honor, the plaintiffs pointed

14:21:3721     to paragraphs 30, 38 and 46 as new paragraphs apart from

14:21:4322     what we discussed before.     Our position is these are just

14:21:4723     again generic presentations of boiler language that the Lyda

14:21:5324     case rejected.   In fact, plaintiff's discussion of why this

14:21:5725     case gets out of Lyda would in fact make the Lyda decision
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 16 of 18 PageID #: 349
                                                                              16


14:22:05   1   not -- plaintiff's description of the Lyda case would turn

14:22:10   2   Lyda on its head.

14:22:11   3                I just would like to quickly direct you to slide

14:22:14   4   18 of the slides.    Slide 18 has the Lyda first amended

14:22:19   5   complaint on the left-hand side, underlined are the Lyda

14:22:23   6   allegations, the Lyda allegations require the participation

14:22:27   7   of people under the control or direction of an independent

14:22:31   8   contractor engaged by defendant CBS.       On the right-hand side

14:22:36   9   are the allegations that we just talked about.         LG

14:22:3810     accomplishes this by requiring the user to click on

14:22:4311     misspelled words identified by LG by having the LG

14:22:4612     smartphone display the word with a red line underneath it.

14:22:5013                  So for the Lyda case, you can't participate in

14:22:5314     the big brother voting process if you don't have the user's

14:22:5815     texting.   If you want to take part in the voting system, you

14:23:0216     have to have users actually text.       In this case, for the

14:23:0617     Sentius allegations, if you want to have a misspelled word,

14:23:0918     you have to have users click on the red squiggly line.

14:23:1219     There is no distinction between these two cases.         If taken

14:23:1620     as true that all you have to do is plead that the product is

14:23:1921     used in a certain way and users performing or operating that

14:23:2422     product is sufficient allegations for joint infringement,

14:23:2923     then any product put into the stream of commerce would

14:23:3424     satisfy that rule.

14:23:3525                  The last issue, Your Honor, Eli Lilly.         We
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 17 of 18 PageID #: 350
                                                                              17


14:23:39   1   talked about Travel Sentry, but Eli Lilly did not have an

14:23:43   2   agreement, that is true, but Eli Lilly was a case where

14:23:46   3   there were doctors who gave instructions to users using

14:23:51   4   medicine, the instructions were on the -- detailed

14:23:56   5   instructions were on the medicine and the doctors would not

14:23:59   6   prescribe it without the users complying.        So it's true that

14:24:04   7   an agreement in that case was not required, but there was

14:24:07   8   certainly a lot of direction and control in the record by

14:24:10   9   those doctors forcing the users to perform in a certain way

14:24:1510     and withholding the medicine if they did not comply with

14:24:1911     those directions.

14:24:2212                  Unless Your Honor has any questions.

14:24:2313                  THE COURT:    No.   Thank you.

14:24:2414                  MR. DOWNING:    Thank you.

14:24:2715                  THE COURT:    I don't need to hear anymore,

14:24:3016     Mr. Yorio.

14:24:3217                  MR. YORIO:    Thank you, Your Honor.

14:24:3218                  THE COURT:    Thank you for the arguments.       I'm

14:24:3419     going to deny the motion.     As I stated in my prior ruling as

14:24:3720     to joint infringement, the Federal Circuit has made clear

14:24:4021     allegations of joint infringement must satisfy the pleading

14:24:4522     standard of Iqbal and Twombly.      Here I think that there are

14:24:4723     plausible allegations in the second amended complaint that

14:24:5024     LG conditions participation in the spellcheck activity or

14:24:5425     receives the benefit of spellcheck upon performance of the
     Case 1:18-cv-01217-MN Document 42 Filed 02/18/20 Page 18 of 18 PageID #: 351
                                                                              18


14:24:57   1   steps of the patented method and establishes the manner or

14:25:01   2   timing of that which is required in Akamai.        So with that,

14:25:07   3   I'm going to deny the motion.

14:25:08   4                Is there anything else you need to deal with.

14:25:11   5                MR. YORIO:    Nothing, Your Honor.

14:25:14   6                THE COURT:    Anything?

14:25:15   7                MR. DOWNING:    No, Your Honor.

14:25:15   8                THE COURT:    Thank you very much.

14:25:17   9                MR. YORIO:    Thank you, Your Honor.

       10                   (Court adjourned at 2:45 p.m.)

       11

       12                   I hereby certify the foregoing is a true and
               accurate transcript from my stenographic notes in the proceeding.
       13

       14                                            /s/ Dale C. Hawkins
                                                   Official Court Reporter
       15                                              U.S. District Court

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
